Title: To George Washington from “A Friend”, 20 August 1790
From: “A Friend”
To: Washington, George

 

Sir
Ireland 20 August 1790

You with the assistance of Your Countrymen and Foreigners have effected a Wonderful Revolution You have free’d Yourselves from the power of the British Government a Government overwhelming in corruption and oppression, Now You are Free hol[d] Yourselves so form Wise Laws and see them executed but not with too much arbitrary Government for that brings on a Revolution such as will be in Ireland soon if persisted in; the seat of learning and Empire that began in the East is now wearing fast towards the Western hemisphere first Greece Rose and fell Next Rome and now France is on the decline and England is in its Meridian, But Amerrica is only in its middle state, but will soon be a Great Kingdom in the World; But the chief point of My Writing to You is to inform You of the dreadfull shock that is to happen this Year, perhaps this may reach You before it—and Am Your Excellency’s, Humble Sevt

A Friend


N:B. Sir Isaac Newton knew this would happen in 1790 and it falls on Ireland.

